Citation Nr: 0629644	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from September 2000 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) which denied service 
connection for folliculitis associated with herbicide 
exposure. 
 
A Board hearing was held in July 2004; the hearing transcript 
has been associated with the claims file.  The Board remanded 
the case to the RO for further development in October 2004.  
Development has been completed and the case is once again 
before the Board for review.


FINDINGS OF FACT

1.  The veteran was exposed to herbicides during his service 
in the Republic of Vietnam.

2.  The veteran does not have a skin disorder etiologically 
related to active service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an April 
2006 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim.  The letter informed the 
veteran of evidence VA would reasonably seek to obtain and 
information and evidence for which he was responsible.  VA, 
in effect, asked the veteran to provide any evidence that 
pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, despite inadequate notice on these two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran's service medical records, VA treatment records, 
a VA examination report (in fact, a VA examination was 
accomplished pursuant to the July 2004 remand), and a Board 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.


B.  Law and Analysis

The veteran is seeking service connection for a skin disorder 
due to exposure to an herbicide agent.  In order to establish 
service connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  In order 
to prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).  In order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2005). Chloracne or other 
acneform diseases consistent with chloracne may be presumed 
to have been incurred during service if becomes manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The veteran had service in the Republic of Vietnam within the 
applicable time period for presumptive exposure to an 
herbicide agent.  There is no affirmative evidence showing 
that he was not exposed to an herbicide agent during service.  
Therefore, the Board will concede exposure an herbicide agent 
in service.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  However, the 
veteran has not been diagnosed with chloracne or other 
acneform disease consistent with chloracne within one year of 
exposure to warrant a grant of service connection on a 
presumptive basis.  

VA treatment records from November 1999, May 2001, and 
November 2001 note scabs from previous lesions on the 
veteran's ankles, thighs, and hands.  The veteran was 
assessed with folliculitis and dry skin.  VA treatments 
records from December 2002 show that skin tests were positive 
for allergies to trees, dogs, grass, and center dust.  
Treatment records note that the veteran was a farmer and was 
exposed to all of these allergens regularly.  His symptoms 
were controlled by medication.  

During a September 2003 Board hearing, the veteran was noted 
to have marks on his leg, ankle, chest, and stomach.  The 
veteran also reported having sores and lesions on his head 
and groin area. 

In an August 2004 VA examination, after examination and 
review of the claims file, the veteran was diagnosed with 
tinea cruris and mild folliculitis.  The veteran had a few 
areas of folliculitis on his abdomen.  The skin was 
thickened, reddish-brown, and scaling around the groin region 
and the scrotum.  There were sharp borders to his skin rash.  
There were no cysts, pustules, or comedomes, and there was no 
scarring, alopecia, and no evidence of hyperhydrosis.  

The veteran has been assessed with skin allergies, tinea 
cruris, and folliculitis.  As the veteran's skin disorders 
are not included in the indicated diseases associated with 
exposure to an herbicide agent, presumptive service 
connection is not warranted.  Although presumptive service 
connection is not warranted, the veteran is not precluded 
from establishing service connection a diagnosed disability 
with proof of direct causation. See Combee v. Brown, 34 F.3d 
1039, 1041-42 (Fed. Cir. 1994).  

The record contains no competent medical evidence of a skin 
disorder in service or of chloracne or other acneform disease 
consistent with chloracne within one year of any in-service 
exposure to an herbicide agent.  Service medical records do 
not reflect complaints, diagnoses, or treatment for any skin 
disorders.  The veteran was not assessed with folliculitis 
and tinea cruris until November 1999 and August 2004, many 
years after service.  During the August 2004 VA examination, 
the examiner stated that there was no evidence of comedomes, 
cysts or pustules to suggest chloracne, and that it was 
unlikely that the veteran's skin condition was related to 
service.  Therefore, the Board finds that service connection 
is not warranted because the veteran's current skin disorder 
was not incurred or aggravated during service

The Board has considered the veteran's own statements in 
support of his claims.  The Board acknowledges the veteran's 
belief that his skin disorder was related to service.  
However, where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

Although the veteran has a current skin disorder, there is no 
competent evidence showing that the disability was incurred 
in service.  The veteran has not been diagnosed with a 
chloracne or other acneform disease consistent with chloracne 
to warrant a presumption of service connection due to 
herbicide exposure, and no nexus has been established between 
the veteran's current disability and his military service.  
The appeal is accordingly denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a skin disorder is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


